Case 1:13-cv-01835-RGA Document 1283 Filed 01/27/20 Page 1 of 1 PageID #: 78112




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  TQ DELTA, LLC,                                  )
                                                  )
                 Plaintiff                        )
                                                  )
         V.                                       )
                                                  )          C.A. No. 13-cv-1835-RGA
  2WIRE, INC.,                                    )
                                                  )
                 Defendant.                       )


                i,JJOOR@SE1)] SCHEDULE FOR FAMILY 4 AND 6 PATENTS

        The schedule for the Family 4 and 6 patents will be as follows:

                         Event                               Family 4              Family 6

  Opening Expert Reports                              Fri 4/3/2020           Fri 7/10/2020

  Rebuttal Expert Reports                             Fri 5/ 1/2020          Fri 8/7/2020

  Reply Expert Reports                                Fri 5/22/2020          Wed 8/26/2020

  Completion of Expert Depositions                    Fri 6/12/2020          Wed 9/16/2020

  Case Dispositive and Daubert Motions                Fri 7/10/2020          Fri 10/16/2020

  Joint Submission of Proposed Final, Pretrial        Fri 9/ 18/2020         Fri 1/8/2021
  Order, any motions in limine, voir dire, jury
  instructions, and special verdict forms
  Pretrial Conference                                 Fri 9/25/2020 @        Fri 1/ 15/2021 @
                                                       q·.oo ().,rf\          tt:ooa,.m....
  Trial Start Date                                    Mon 10/5/2020 @        Mon 1/25/2021 @)
                                                         q:'-Jt')h.;y\,---     '1'."1"\tt.M




 IT IS SO ORDERED, this )_       7   day of January, 2020.
